Case 1:20-cv-10959-LGS Document 1-10 Filed 12/28/20 Page 1 of 56
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 2 of 56
                                                                                          Contest | Patch


                                                                                                                          Log in

                                                        Mount Vernon, NY                     Follow

              News Feed                             Neighbor Posts                              Classiﬁeds     Calendar


                 BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Seasonal & Holidays
   Shared from Nyack-Piermont, NY

   Pandemic Cancels Nyack's Halloween Parade, Costume
   Contest
   Still, ofﬁcials have plans for alternative fun that has "the famous, and
   sometimes crazy, Nyack Halloween vibe."
   By Lanning Taliaferro, Patch Staff
   Sep 14, 2020 4:06 pm ET | Updated Sep 14, 2020 4:12 pm ET

        Like 165       Share                                                                                              Reply




https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest                          1/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 3 of 56
                                                                                          Contest | Patch




    (Patch/ Bill Demarest )


    NYACK, NY — Nyack's iconic Halloween parade and costume contest has been cancelled
    due to the coronavirus pandemic.


    Hosted by the Nyack Chamber of Commerce and sponsored by leading local merchants,
    the event annually draws Halloween party fans from across the tri-state region, with
    hundreds of marchers and ﬂoats, more than 10,000 spectators, plus pre-and after-
    parade events at local parks, restaurants and bars. SEE: [VIDEO] Thousands Jam
    Downtown Nyack For Halloween Parade.


    It's the biggest Halloween parade in New York outside of Greenwich Village (where the
    parade has also been cancelled.)



                                                                     Subscribe
https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest          2/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 4 of 56
                                                                                          Contest | Patch




    It's just not an event when social distancing is easy or even possible; plus, in Phase 4 of
    New York state's post-outbreak reopening, gatherings are still limited to 50 or fewer
    people.


    "But there's still plenty of scary fun to be had," said Katherine Davies, a Chamber board
    member.


    The Chamber is hosting a virtual 'Halloween From Home' on Facebook, inviting
    everyone to post and view costume photos (including pets), videos, musical
    performances, cooking tutorials (the slimier the better) and more.


    "Plus we're running a drive-by viewing of decorated houses for the kids," Davies said.


    And then there's the Maskarade.


    "Nyack merchants are already running a creative 'Maskarade' contest for all to show off
    their most spectacular pandemic masks," added Maria Luisa Whittingham of Nyack
    Merchants United. "There will be great prizes, to be awarded at a red carpet event in
    Nyack on October 30."




https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest          3/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 5 of 56
                                                                                          Contest | Patch




    "The idea behind all these events is to engage people in the famous, and sometimes
    crazy, Nyack Halloween vibe — safely, and from their homes if they choose," said Roger
    Cohen, president of the Nyack Chamber.

       New York: Finding Our Way Forward


       Thank (1)           Reply          Share




                                                              See more local news

                                                                     Loading...
 Latest News Nearby

       1     New Rochelle NY News
https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest          4/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 6 of 56
                                                                                          Contest | Patch
       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      4.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020




                                                   Find out what’s happening in your
                                                      community on the Patch app




                                                 Stay up to date on crime and safety
                                                   with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest          5/6
10/4/2020              Case 1:20-cv-10959-LGS      Document
                                          Pandemic Cancels          1-10 Parade,
                                                           Nyack's Halloween FiledCostume
                                                                                   12/28/20         Page 7 of 56
                                                                                          Contest | Patch
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                            Terms of Use         Privacy Policy

                                                    © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h8r1m/pandemic-cancels-nyacks-halloween-parade-costume-contest          6/6
10/4/2020                   Case 1:20-cv-10959-LGS       Document
                                             Pandemic Cancels             1-10Parade,
                                                              Nyack's Halloween  Filed    12/28/20
                                                                                      Costume             Page
                                                                                              Contest | News Break 8 of 56

         Download News Break APP    |      Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                           Home        Local     Classifieds                           Your city or ZIP code                  Sign in



News Break                      New York State             Nyack        Pandemic Cancels Nyack's Halloween Parad...


Pandemic Cancels Nyack's Halloween Parade, Costume
Contest
         Mount Vernon Patch
                                        Follow
         20d




                                                                                                                          Trending People

                                                                                                                                      Donald Trump
                                                                                                                                      Donald John Trump is the 45th
                                                                                                                                      President of the United States, in…

                                                                                                                                      Joe Biden
                                                                                                                                      Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                      is an American politician who is…

                                                                                                                                      Melania Trump
                                                                                                                                      Melania Trump is the First Lady of
                                                                                                                                      the United States of America. He…

                                                                                                                                      Mark Meadows


                                                                                                                                      Kellyanne Conway
                                                                                                                                      Kellyanne Conway is an American
            Nyack Chamber of Commerce                                                                                                 political analyst and pollster, wh…
            about a month ago




                                                                                                                        Trending News




NYACK, NY — Nyack's iconic Halloween parade and costume contest has been
cancelled due to the coronavirus pandemic. Hosted by the Nyack Chamber of
Commerce and sponsored by leading local merchants, the event annually draws                                              Axios | 1d
Halloween party fans from across the tri-state region, with hundreds of marchers and
floats, more than 10,000 spectators, plus pre-and after-parade events at local parks,                                   GOP fears worst yet to
restaurants and bars. SEE: [VIDEO] Thousands Jam Downtown Nyack For Halloween                                           come
Parade.
                                                                                                                              3315        5280       Share

  Costume Party           COVID-19 Pandemic        Social Distancing     Costume Contest


  New York (state)          Greenwich Village     Halloween Parade       Fun Home      Local Events


  Pets         Nyack Chamber Of Commerce           Facebook       Nyack Merchants United


  Katherine Davies          Maria Luisa Whittingham
                                                                                                                         NBC News | 1d




https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                                       1/6
10/4/2020                Case 1:20-cv-10959-LGS             Document
                                                Pandemic Cancels             1-10Parade,
                                                                 Nyack's Halloween      Filed  12/28/20
                                                                                           Costume                Page
                                                                                                     Contest | News  Break 9 of 56

        Download News Break APP | Add to Chrome                               Publishers     Advertisers         TrumpMission
                                                                                                               About           'doing Careers
                                                                                                                                       very well'
                                                                                                                                               Contact
Roger Cohen
                                                                                                                 during first night at Walter
                                                Home       Local      Classifieds                                Your city or ZIP code        Sign in
                                                                                                                 Reed hospital for Covid-19
                                       Read Full Story                                                           treatment
                                                                                                                5220      11158      Share

Sponsored Stories
                                                                              Recommended by
                                                                                                             Nyack, NY Newsletter




                                                                                                               We will send daily local briefing to
                                                                                                               your mailbox.

                                                                                                                 Email Address


                                                                                                                              Subscribe




                                                                                                             Paid Content                 by


Comments / 0

                                      Sign in     to post a message




Published by
      Mount Vernon Patch                                                                        Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment       Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment       Share




Top News
                                                                              Recommended by



     Sponsored      1/5




https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                 2/6
10/4/2020                  Case 1:20-cv-10959-LGS       Document
                                             Pandemic Cancels            1-10 Parade,
                                                              Nyack's Halloween Filed    12/28/20
                                                                                      Costume             Page
                                                                                              Contest | News Break10 of 56

         Download News Break APP    |    Add to Chrome                                   Publishers         Advertisers   About     Mission        Careers   Contact


                                                         Home        Local       Classifieds                               Your city or ZIP code             Sign in



         Pearl River Patch
                                                                                                      Follow
          Pearl River, NY | 4h

Pearl River: 5 Newest Homes To Hit The Market
PEARL RIVER, NY — When you're in the market for a new place, keeping tabs on all the latest listings can tak…

    1       Share


News 12 | 18h

Boat party planned for Clarkstown South students is postponed
A boat party for Clarkstown South students is now postponed to the spring or summer, according to boatin…

    1       Share



  Bronx, NY | New York Post | 16h

Homeless NYC man collared for attempted rape of girl in her bedroom
A homeless man has been arrested on charges he tried to rape a 15-year-old Bronx girl in her bedroom whil…

    7       Share



         CBS New York
                                                                                                      Follow
          New York, NY | 19h

More Than 1,700 New Coronavirus Cases Confirmed In New York, 957 In New Jersey
NEW YORK (CBSNewYork/AP) — More than 1,700 new coronavirus cases were confirmed in New York on…

    6       Share



dailyvoice.com | 7h

Missing 21-Year-Old Woman Located
A 21-year-old woman who went missing in Northern Westchester has been found. State Police from the…

    1       Share



  Bronx, NY | New York Post | 22h

‘The virus is not real’: NYC teacher struggles to keep students wearing masks
It’s a teacher’s worst nightmare in the age of COVID-19. Misbehaving high school students take off their…

    12       Share



  Palisades, NY | New York Post | 21h

Snakes reported inside upstate Columbia observatory as workers home amid COVID-19
While the employees of The Lamont-Doherty Earth Observatory are away, the snakes will play. With workers…

    Comment           Share



  New York, NY | Mid-Hudson News Network | 1d

Governor continues to push for compliance in COVID hotspots
ALBANY- The state continues to track the COVID-19 hotspots in New York, most notably in the Spring…

    9       Share



         Tarrytown-Sleepy Hollow Patch
                                                                                                      Follow
          Sleepy Hollow, NY | 5h

Tarrytown-Sleepy Hollow: 5 Newest Homes To Hit The Market
Check out the most recently listed properties available in the Tarrytown-Sleepy Hollow area. TARRYTOWN-…

    Comment           Share

https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                                  3/6
10/4/2020                 Case 1:20-cv-10959-LGS       Document
                                            Pandemic Cancels            1-10 Parade,
                                                             Nyack's Halloween Filed    12/28/20
                                                                                     Costume             Page
                                                                                             Contest | News Break11 of 56

         Download News Break APP    |     Add to Chrome                                   Publishers       Advertisers   About     Mission        Careers   Contact
  Chappaqua, NY | yonkerstimes.com | 8h

Arrest Made for Stealing BLM Sign in New CastleHome                  Local        Classifieds                             Your city or ZIP code             Sign in
New Castle Police recently arrested a Chappaqua man for allegedly stealing a Black Lives Matter yard sign…

    5       Share



         Harrison Patch
                                                                                                       Follow
          Harrison, NY | 5h

5 New Harrison Area Properties For Sale
HARRISON, NY — When you're in the market for a new home, hunting down every new listing in the area can…

    Comment          Share



         NJ.com
                                                                                                       Follow
          Oakland, NJ | 6h

No. 6 Ramapo over Indian Hills - Girls soccer recap
Mia Suchora compiled a hat trick for Ramapo, No. 6 in the NJ.com Top 20, in its 4-0 win over Indian Hills in…

    Comment          Share



yonkerstimes.com | 8h

The Next West. DA, Mimi Rocah, Comments on Rep. Bendish Dropping Out
Mimi Rocah, the Democratic nominee for Westchester County District Attorney, issued a statement followin…

    1       Share



  Montebello, NY | Mid-Hudson News Network | 19h

Driver escapes injury when car crashes down embankment
MONTEBELLO – A motorist escaped injury when she swerved to avoid hitting a deer in Montebello on…

    2       Share



  Piermont, NY | Patch | 16h

Nyack-Piermont, NY Coronavirus Updates & News For October 4
Latest coronavirus headlines from Nyack-Piermont, Rockland County and across New York:. New York state…

    Comment          Share



         New Rochelle Patch
                                                                                                       Follow
          New Rochelle, NY | 3h

5 New Properties For Sale In The New Rochelle Area
NEW ROCHELLE, NY — On the hunt for a new home nearby, but tired of seeing the same old listings every…

    Comment          Share



  New York, NY | New York Post | 21h

Two men shot in head in separate shootings across NYC
Two men were shot in the head Saturday across the Big Apple, police said. The first shooting happened in t…

    29       Share



  New Rochelle, NY | News 12 | 4h

Fire Prevention Week in New Rochelle focuses on cooking fires
It's Fire Prevention Week, and the New Rochelle Fire Department is focusing on cooking fires this year.…

    Comment          Share



  Scarsdale, NY | NY Daily News | 11h

The day Father Time ran me down

https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                                 4/6
10/4/2020                Case 1:20-cv-10959-LGS       Document
                                           Pandemic Cancels            1-10 Parade,
                                                            Nyack's Halloween Filed    12/28/20
                                                                                    Costume             Page
                                                                                            Contest | News Break12 of 56
How do Download
       you knowNews
                when  you’re
                    Break APPold?
                                | For me,
                                       Addittohappened
                                               Chrome shortly after turning 70, at the Scarsdale, N.Y.,… Advertisers
                                                                                          Publishers                   About     Mission        Careers   Contact

    Comment          Share
                                                        Home         Local        Classifieds                           Your city or ZIP code             Sign in

Yonkers Tribune. | 4h

Yorktown Lions Launches Home Decoration Contest
YORKTOWN, NY — October 3, 2020 — The search for the spookiest home in Yorktown began Thursday with…

    Comment          Share




Sponsored Link                                                                    Recommended by




     Nearby Cities

     Valley Cottage                                                                   Grand View On Hudson
     Blauvelt                                                                         West Nyack
     Piermont                                                                         Sleepy Hollow
     Orangeburg                                                                       Tarrytown
     Sparkill                                                                         Bardonia
     Tappan                                                                           Nanuet

     Categories

     Coronavirus                                                                      Crime & Safety
     Traffic & Transit                                                                Weather
     Living                                                                           Accident
     Lifestyle                                                                        Municipal
     Real Estate                                                                      Sports
     Obituary                                                                         Education

     Recommended Cities

     NYC News                                                                         Detroit News
     Denver News                                                                      Chicago News
     Austin News                                                                      San Jose News
     Columbus News                                                                    Fort Worth News
     Phoenix News                                                                     San Diego News

     Company                                                                          Local News

     About                                                                            Map
     Mission                                                                          Publishers
     Contact                                                                          Advertisers
     Careers


https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                               5/6
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Pandemic Cancels            1-10 Parade,
                                                          Nyack's Halloween Filed    12/28/20
                                                                                  Costume             Page
                                                                                          Contest | News Break13 of 56
     Legal
       Download News Break APP |     Add to Chrome                               Support
                                                                                    Publishers      Advertisers   About     Mission        Careers   Contact

     Do Not Sell My Info                                                         Help Center
                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in
     Topics
     Election 2020
     Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2061105632229/pandemic-cancels-nyacks-halloween-parade-costume-contest                                                          6/6
9/27/2020                  Case 1:20-cv-10959-LGS
                                        Protesters Bring ClashDocument       1-10To Mayor's
                                                              Over Homeless Shufﬂe  FiledDoorstep
                                                                                            12/28/20       Page
                                                                                                  | Upper East       14Patch
                                                                                                               Side, NY of 56
                                                                                                                                                                      Sign up

                                                                                Upper East Side, NY
                   News Feed                                   Neighbor Posts                                Classiﬁeds                                  Calendar


                                                       Coronavirus Surge Expected As Fall, Winter Approach: BLOG


  Politics & Government


  Protesters Bring Clash Over Homeless Shufﬂe To Mayor's Doorstep
  An hourslong rally Sunday against the mayor's planned evictions at city homeless shelters culminated in a standoff
  outside Gracie Mansion.
  By Nick Garber, Patch Staff
  Sep 14, 2020 1:22 pm ET | Updated Sep 14, 2020 7:20 pm ET

      Like 120    Share                                                                                                                                              Replies (4)




   City Councilmember Helen Rosenthal speaks during a rally Sunday at Carl Schurz Park against the mayor's decision to transfer homeless residents from several city shelters.
   (Nick Garber/Patch)


   UPPER EAST SIDE, NY — Incensed by the city's decision to move homeless men from the Lucerne Hotel shelter, setting off a wave of
   evictions that threaten to displace hundreds of families around the city, residents and advocates held an hourslong protest Sunday that
   began on the Upper West Side, moved across town for a rally at Carl Schurz Park and then culminated in a standoff outside the mayor's
   home at Gracie Mansion.




https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                                                                         1/6
9/27/2020               Case 1:20-cv-10959-LGS
                                     Protesters Bring ClashDocument       1-10To Mayor's
                                                           Over Homeless Shufﬂe  FiledDoorstep
                                                                                         12/28/20       Page
                                                                                               | Upper East       15Patch
                                                                                                            Side, NY of 56
   Speakers focused their anger squarely at Mayor Bill de Blasio, accusing him of hypocrisy for campaigning on behalf of the city's poorest
   residents but then bowing to neighborhood pressure last week by pledging to move 283 men from the afﬂuent Upper West Side, where
   residents mounted a ﬁerce campaign against the temporary shelter.


   "I would've thought Donald Trump was the mayor," State Sen. Brian Benjamin, who represents part of the Upper West Side, told the
   crowd gathered at Carl Schurz Park.



                                                                                 Subscribe



   One Lucerne resident who calls himself Da Homeless Hero said that last week's announcement layered "trauma on top of trauma" for
   vulnerable residents who felt "moved around like pawns on a chessboard."


   "When the news broke that we would be moved, I walked the halls of the Lucerne and into the neighborhood, and saw some of the
   strongest individuals I've come to know showing fear, confusion and disorientation," he said. "The trauma could be seen on their
   faces."


   City Councilmember Helen Rosenthal, who represents the Upper West Side, urged de Blasio to cancel the transfers, arguing that "it's
   not too late" for the mayor to reverse his decision.




   Marisol Hernandez works at Lenox Hill Hospital and lives at the Harmonia. She said her planned move to a South Bronx apartment has been jeopardized by the city's transfers.
   (Nick Garber/Patch)




https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                                                                        2/6
9/27/2020              Case 1:20-cv-10959-LGS
                                    Protesters Bring ClashDocument       1-10To Mayor's
                                                          Over Homeless Shufﬂe  FiledDoorstep
                                                                                        12/28/20       Page
                                                                                              | Upper East       16Patch
                                                                                                           Side, NY of 56
   The rally was organized by UWS Open Hearts Initiative, formed last month in opposition to the "Upper West Siders for Safer Streets"
   Facebook group, which led the charge to move the homeless residents — sometimes using violent, dehumanizing language in the
   process.


   Those in attendance also included homeless residents of the Harmonia shelter in Midtown, where 150 families could be evicted this
   week to make way for men from the Lucerne. Shelter residents in Brooklyn and Queens also risk being uprooted during the shufﬂe.


   A possible lawsuit by the Legal Aid Society prompted the city to temporarily halt the evictions last week, although more than a dozen
   families had already left the Harmonia.


   De Blasio defended the transfers in a news conference Monday morning, arguing that the hotel shelters were always meant to be
   temporary, intended to reduce crowding in congregate shelters during the pandemic.


   "I can't move now"

   Marisol Hernandez has lived at the Harmonia for eight months. A shelter provider called her Wednesday during her shift at Lenox Hill
   Hospital, where she works as an ofﬁce coordinator, telling her to prepare to move.


   The news was especially distressing for Hernandez, who had just signed a lease for her own apartment in the South Bronx. Now, the
   move-in process has been put on hold, and she fears the transfers will jeopardize her chance to get her own place.


   "I can't move now. They're telling me by Friday, I'll have to go to another shelter," she said.


   Following the rally, the group marched along the East River Esplanade over to Gracie Mansion, seeking to present the mayor with a
   "notice of transfer," instructing him to leave his residence and move to a homeless shelter.


   The group, which included Rosenthal and Upper East Side councilmember Ben Kallos, stayed outside the mansion for more than three
   hours as they asked security guards to allow shelter residents to meet with the mayor before the transfers take place.




https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                                 3/6
9/27/2020                  Case 1:20-cv-10959-LGS
                                        Protesters Bring ClashDocument       1-10To Mayor's
                                                              Over Homeless Shufﬂe  FiledDoorstep
                                                                                            12/28/20       Page
                                                                                                  | Upper East       17Patch
                                                                                                               Side, NY of 56




   City Councilmembers Helen Rosenthal and Ben Kallos, along with Harmonia shelter resident Mike Bonano, presented Mayor Bill de Blasio with a "notice of transfer" at Gracie
   Mansion Sunday evening. (Courtesy of UWS Open Hearts)


   Around 10 p.m., the group received a commitment that Marco A. Carrión, Commissioner of the Mayor's Ofﬁce Community Affairs
   Ofﬁce, would meet with residents and staff at the Lucerne and the Harmonia before any moves occur, according to UWS Open Hearts.


   Past coverage from Patch:


            'They're Not Garbage': Residents Condemn City's Homeless Shufﬂe


            Families Displaced From Midtown Shelter To Make Room For UWS Men



     Thank (2)        Reply (4)       Share




                                                                           See more local news

                                                                                 Loading...
 Latest News Nearby

     1.    Upper East Side, NY News
          Upper East Side Weekly Weather Forecast

    2.     Upper East Side, NY News
          5 New Houses For Sale In The Upper East Side Area

    3.     New York City, NY News
          Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT
https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                                                                      4/6
9/27/2020                   Case 1:20-cv-10959-LGS
                                         Protesters Bring ClashDocument       1-10To Mayor's
                                                               Over Homeless Shufﬂe  FiledDoorstep
                                                                                             12/28/20       Page
                                                                                                   | Upper East       18Patch
                                                                                                                Side, NY of 56
         Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

    4.     Upper East Side, NY News
         Hunter Teachers Vote To Strike As School Reopening Nears

    5.     Upper East Side, NY News
         These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                               Find out what’s happening in your
                                                                  community on the Patch app




                                                              Stay up to date on crime and safety
                                                                with the Neighbors app by Ring




 Nearby Communities
 Central Park
 New York City
 Upper West Side
 Astoria-Long Island City
 Midtown-Hell's Kitchen
 Harlem
 View All Communities

 Topics
 Arts & Entertainment
 Business
 Classiﬁeds
 Community Corner
 Crime & Safety
 Health & Fitness
 Home & Garden
 Kids & Family
 Local Voices
 Neighbor Posts
 Obituaries
 Personal Finance
 Pets
 Politics & Government
 Real Estate
 Restaurants & Bars
 Schools
 Seasonal & Holidays
 Sports
 Traﬃc & Transit
 Travel
 Weather


 Corporate Info
 About Patch
 Careers



https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                       5/6
9/27/2020               Case 1:20-cv-10959-LGS
                                     Protesters Bring ClashDocument       1-10To Mayor's
                                                           Over Homeless Shufﬂe  FiledDoorstep
                                                                                         12/28/20       Page
                                                                                               | Upper East       19Patch
                                                                                                            Side, NY of 56
 Partnerships
 Advertise on Patch


 Support
 FAQs
 Contact Patch
 Community Guidelines
 Posting Instructions




                                                                     Terms of Use   Privacy Policy

                                                                © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/protesters-bring-clash-over-homeless-shufﬂe-mayors-doorstep                   6/6
9/27/2020                 Case 1:20-cv-10959-LGS          Document
                                           Protesters Bring               1-10Shufﬂe
                                                            Clash Over Homeless   Filed  12/28/20
                                                                                     To Mayor's            Page
                                                                                                Doorstep | News    20 of 56
                                                                                                                Break

         Download News Break APP    |      Add to Chrome                                            Publishers   Advertisers   About          Mission      Careers      Contact


                                                               Home          Local        Classifieds                           Your city or ZIP code                  Sign in



News Break                    New York State                   New York              Protesters Bring Clash Over Homeless Shu...


Protesters Bring Clash Over Homeless Shuffle To
Mayor's Doorstep
        Upper East Side Patch
                                          Follow
        13d




                                                                                                                                   Trending People

                                                                                                                                               Donald Trump
                                                                                                                                               Donald John Trump is the 45th
                                                                                                                                               President of the United States, in…

                                                                                                                                               Joe Biden
                                                                                                                                               Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                               is an American politician who is…

                                                                                                                                               Chuck Schumer
                                                                                                                                               Charles Ellis Schumer (; born
                                                                                                                                               November 23, 1950) is an…

                                                                                                                                               Mitch Mcconnell
                                                                                                                                               Mitch McConnell is a US
                                                                                                                                               Republican senator who has bee…

                                                                                                                                               Joe Montana
An hourslong rally Sunday against the mayor's planned evictions at city homeless                                                               A football enthusiast from a
shelters culminated in a standoff outside Gracie Mansion. Sep 14, 2020 1:22 pm                                                                 young age, Joe Montana, started…

ET|Updated Sep 14, 2020 7:20 pm ET. UPPER EAST SIDE, NY — Incensed by the
city's decision to move homeless men from the Lucerne Hotel...
                                                                                                                                 Trending News
  Gracie Mansion          Homelessness            Upper East       West Side         NY         Rally     Facebook


  South Bronx         Mayor        City Streets       Side Streets          Legal Aid Society


  Office Community Affairs Office          Harmonia            Marco A. Carrión




                                                                                                                                  The Hill | 13h
Bill De Blasio   Ben Kallos      Donald         Helen              Brian
                                 Trump        Rosenthal          Benjamin
                                                                                                                                 Trump renews call for pre-
                                                                                                                                 debate 'drug test'
                                                   Read Full Story
                                                                                                                                       3896        10274       Share


Sponsored Stories
                                                                                          Recommended by




                                                                                                                                  CBS Miami | 1d


https://www.newsbreak.com/news/2060475239921/protesters-bring-clash-over-homeless-shufﬂe-to-mayors-doorstep                                                                        1/3
9/27/2020              Case 1:20-cv-10959-LGS                 Document
                                               Protesters Bring               1-10Shufﬂe
                                                                Clash Over Homeless     Filed   12/28/20
                                                                                           To Mayor's             Page
                                                                                                       Doorstep | News  Break21 of 56
       Download News Break APP | Add to Chrome                                  Publishers     Advertisers        TrumpMission
                                                                                                               About            namesCareers
                                                                                                                                        Amy Coney
                                                                                                                                              Contact

                                                                                                                  Barrett as his Supreme
                                                Home          Local      Classifieds                              Your city or ZIP code      Sign in
                                                                                                                  Court nominee
                                                                                                                 4004      5611      Share




                                                                                                               New York, NY Newsletter

Comments / 0

                                        Sign in     to post a message                                           We will send daily local briefing to
                                                                                                                your mailbox.

                                                                                                                  Email Address
Published by
                                                                                                                               Subscribe
      Upper East Side Patch                                                                         Follow

Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout         Paid Content                by
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                   Recommended by


https://www.newsbreak.com/news/2060475239921/protesters-bring-clash-over-homeless-shufﬂe-to-mayors-doorstep                                             2/3
9/27/2020                Case 1:20-cv-10959-LGS          Document
                                          Protesters Bring               1-10Shufﬂe
                                                           Clash Over Homeless   Filed  12/28/20
                                                                                    To Mayor's            Page
                                                                                               Doorstep | News    22 of 56
                                                                                                               Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/2060475239921/protesters-bring-clash-over-homeless-shufﬂe-to-mayors-doorstep                                                     3/3
10/4/2020              Case 1:20-cv-10959-LGSRallies,
                                                Document
                                                      Marches For 1-10      Filed
                                                                  Black Lives Matter 12/28/20
                                                                                     Scheduled | PatchPage 23 of 56


                                                                                                                            Log in

                                                          Mount Vernon, NY                      Follow

              News Feed                               Neighbor Posts                              Classiﬁeds     Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Community Corner
   Shared from Tarrytown-Sleepy Hollow, NY

   Rallies, Marches For Black Lives Matter Scheduled
   Organizers are requiring all participants to wear masks and social distancing.
   By Michael Woyton, Patch Staff
   Jun 19, 2020 3:45 pm ET

         Like 48      Share                                                                                           Replies (15)




https://patch.com/new-york/mountvernonny/s/h5hup/rallies-marches-black-lives-matter-scheduled                                        1/5
10/4/2020              Case 1:20-cv-10959-LGSRallies,
                                                Document
                                                      Marches For 1-10      Filed
                                                                  Black Lives Matter 12/28/20
                                                                                     Scheduled | PatchPage 24 of 56
     There will be unity and justice marches and rallies in the lower Hudson Valley this weekend. (Lanning
     Taliaferro/Patch)


     HUDSON VALLEY, NY — Among the events this weekend to call for unity and justice are
     three in the lower Hudson Valley. At 10 a.m. Saturday, the Bronxville Unity Walk in
     support of Black Lives Matter will begin.


     The march will start at Leonard Morange Square near the train station and will end on
     the steps of village hall. Speakers will include village Mayor Mary Marvin. There will be
     road closures in the area. Masks must be worn and social distancing should be observed
     as much as possible.


     In Greenburgh, the March for Justice and Change will begin at 4 p.m. Saturday at
     Greenburgh Town Hall, 177 Hillside Ave., and work its way to the Victory Tabernacle of
     Deliverance, 10 County Center Road. Organizers said all participants must wear masks
     and social distance. They also suggest to bring water, signs and your voice.



                                                                       Subscribe



     On Sunday, the Black Lives Matter Say Their Names march will begin at 2 p.m. People
     should gather around 1 p.m. at Calvary Baptist Church, 32 West Post Road in White
     Plains. There will be a rally on Court Street (Main Street and Martine Avenue) in White
     Plains.


     Organizers said the safe, peaceful family march and rally will be to "say the names of
     those killed and murdered because of unjust police actions."


     All marchers will be required to wear a mask and gloves and should bring a bottle of
     water.



     Like Hudson Valley Patches' Facebook Pages.


        Thank           Reply (15)           Share




https://patch.com/new-york/mountvernonny/s/h5hup/rallies-marches-black-lives-matter-scheduled                         2/5
10/4/2020              Case 1:20-cv-10959-LGSRallies,
                                                Document
                                                      Marches For 1-10      Filed
                                                                  Black Lives Matter 12/28/20
                                                                                     Scheduled | PatchPage 25 of 56

     More from Mount Vernon

    Crime & Safety | Sep 25
    Cross County Parkway Reopens After Fatal Accident



    Traﬃc & Transit | Sep 26
    Motorcyclist Killed In Crash On The Hutch



    Crime & Safety | 3d
    Sisters Pocketed $22,000 Of Mother's Pension After She Died




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                     Find out what’s happening in your
                                                        community on the Patch app



https://patch.com/new-york/mountvernonny/s/h5hup/rallies-marches-black-lives-matter-scheduled                         3/5
10/4/2020              Case 1:20-cv-10959-LGSRallies,
                                                Document
                                                      Marches For 1-10      Filed
                                                                  Black Lives Matter 12/28/20
                                                                                     Scheduled | PatchPage 26 of 56




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden

  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  W      th
https://patch.com/new-york/mountvernonny/s/h5hup/rallies-marches-black-lives-matter-scheduled                         4/5
10/4/2020              Case 1:20-cv-10959-LGSRallies,
                                                Document
                                                      Marches For 1-10      Filed
                                                                  Black Lives Matter 12/28/20
                                                                                     Scheduled | PatchPage 27 of 56
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h5hup/rallies-marches-black-lives-matter-scheduled                         5/5
10/4/2020                Case 1:20-cv-10959-LGS
                                              Rallies,Document        1-10
                                                       Marches For Black        Filed
                                                                         Lives Matter   12/28/20
                                                                                      Scheduled          Page 28 of 56
                                                                                                | News Break

          Download News Break APP   |       Add to Chrome                                      Publishers   Advertisers   About          Mission      Careers      Contact


                                                             Home           Local      Classifieds                         Your city or ZIP code                  Sign in



News Break                 New York State                     White Plains            Rallies, Marches For Black Lives Matter ...


Rallies, Marches For Black Lives Matter Scheduled
      Mount Vernon Patch
                                         Follow
      06-19




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                          Donald John Trump is the 45th
                                                                                                                                          President of the United States, in…

                                                                                                                                          Joe Biden
                                                                                                                                          Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                          is an American politician who is…

                                                                                                                                          Melania Trump
                                                                                                                                          Melania Trump is the First Lady of
                                                                                                                                          the United States of America. He…

                                                                                                                                          Mark Meadows


                                                                                                                                          Kellyanne Conway
                                                                                                                                          Kellyanne Conway is an American
HUDSON VALLEY, NY — Among the events this weekend to call for unity and justice                                                           political analyst and pollster, wh…
are three in the lower Hudson Valley. At 10 a.m. Saturday, the Bronxville Unity Walk
in support of Black Lives Matter will begin.
                                                                                                                            Trending News
  Unity       Social Distancing         Village Hall      Rally     Calvary Baptist Church        Walking

  Road Closures         Schedule         Town Square         West Village       March For Justice


  Hudson Valley Patches ' Facebook Pages               Black Lives Matter Say       Mary Marvin




                                                  Read Full Story
                                                                                                                             Fox News | 5h



Sponsored Stories                                                                                                           Trump could be discharged
                                                                                       Recommended by                       from the hospital as soon
                                                                                                                            as Monday
                                                                                                                                  4493        4649       Share




                                                                                                                             CBS New York | 1d




https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-scheduled                                                                                   1/5
10/4/2020          Case 1:20-cv-10959-LGS        Rallies,Document        1-10
                                                          Marches For Black         Filed
                                                                            Lives Matter   12/28/20
                                                                                         Scheduled           Page 29 of 56
                                                                                                    | News Break

Comments          / 0 APP |
   Download News Break      Add to Chrome                                   Publishers    Advertisers        Trump's
                                                                                                           About             physician
                                                                                                                       Mission     Careers says   he
                                                                                                                                             Contact

                                                                                                             is fever-free and not
                                            Home        Local       Classifieds                              Your city or ZIP code          Sign in
                            Sign in     to post a message                                                    currently on oxygen
                                                                                                               5540      6484      Share



Published by
                                                                                                             White Plains, NY Newsletter
       Mount Vernon Patch                                                                          Follow

Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
                                                                                                              We will send daily local briefing to
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…
                                                                                                              your mailbox.
    Comment         Share
                                                                                                                Email Address

Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
                                                                                                                             Subscribe
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment         Share
                                                                                                             Paid Content                by




Top News
                                                                                 Recommended by



      Sponsored       2/5
  New York Post




  White Plains, NY | News 12 | 8h

Socially distanced version of Walk to End Alzheimer's begins today in White Plains
An updated version of the Walk to End Alzheimer’s will take place Sunday across Westchester. A car carava…

    Comment         Share



       New Rochelle Patch
                                                                                                   Follow
         New Rochelle, NY | 3h

5 New Properties For Sale In The New Rochelle Area
NEW ROCHELLE, NY — On the hunt for a new home nearby, but tired of seeing the same old listings every…

    Comment         Share



  Scarsdale, NY | NY Daily News | 11h

The day Father Time ran me down
How do you know when you’re old? For me, it happened shortly after turning 70, at the Scarsdale, N.Y.,…

    Comment         Share

https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-scheduled                                                        2/5
10/4/2020                 Case 1:20-cv-10959-LGS
                                               Rallies,Document        1-10
                                                        Marches For Black        Filed
                                                                          Lives Matter   12/28/20
                                                                                       Scheduled          Page 30 of 56
                                                                                                 | News Break

       Download News Break APP |            Add to Chrome                                 Publishers       Advertisers   About     Mission        Careers   Contact
  New Rochelle, NY | News 12 | 4h

Fire Prevention Week in New Rochelle focuses on cooking fires
                                              Home        Local                   Classifieds                             Your city or ZIP code             Sign in
It's Fire Prevention Week, and the New Rochelle Fire Department is focusing on cooking fires this year.…

    Comment           Share



        Harrison Patch
                                                                                                       Follow
         Harrison, NY | 5h

5 New Harrison Area Properties For Sale
HARRISON, NY — When you're in the market for a new home, hunting down every new listing in the area can…

    Comment           Share



dailyvoice.com | 7h

Missing 21-Year-Old Woman Located
A 21-year-old woman who went missing in Northern Westchester has been found. State Police from the…

    1       Share



  White Plains, NY | Mid-Hudson News Network | 1d

White Plains financial advisor arrested for embezzlement
WHITE PLAINS – White Plains financial advisor Gregg Brie, 53, was arrested on Thursday and charged with…

    Comment           Share



yonkerstimes.com | 8h

The Next West. DA, Mimi Rocah, Comments on Rep. Bendish Dropping Out
Mimi Rocah, the Democratic nominee for Westchester County District Attorney, issued a statement followin…

    1       Share



        Tarrytown-Sleepy Hollow Patch
                                                                                                       Follow
         Sleepy Hollow, NY | 5h

Tarrytown-Sleepy Hollow: 5 Newest Homes To Hit The Market
Check out the most recently listed properties available in the Tarrytown-Sleepy Hollow area. TARRYTOWN-…

    Comment           Share


  Chappaqua, NY | yonkerstimes.com | 8h

Arrest Made for Stealing BLM Sign in New Castle
New Castle Police recently arrested a Chappaqua man for allegedly stealing a Black Lives Matter yard sign…

    5       Share



        Daily Voice
                                                                                                       Follow
         Yonkers, NY | 1d

COVID-19: School In Westchester Closes For Two Weeks After Positive Case
A school in the area has switched to remote learning for two weeks after a positive COVID-19 case. The…

    3       Share



Patch | 12h

Fall Market 2020: There Will Always Be Deadlines
October 2020 is not like the last train out of Dodge for Westchester homesellers. It's more like peak…

    Comment           Share


  White Plains, NY | cityofwhiteplains.com | 1d

White Plains Police Reform Committee Announces Public Comment Sessions
The City of White Plains has formed a Police Reform Committee in response to Governor Cuomo's "New Yor…
https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-scheduled                                                                         3/5
10/4/2020                 Case 1:20-cv-10959-LGS
                                               Rallies,Document        1-10
                                                        Marches For Black        Filed
                                                                          Lives Matter   12/28/20
                                                                                       Scheduled          Page 31 of 56
                                                                                                 | News Break
    Comment       Share
       Download News Break APP |            Add to Chrome                                Publishers       Advertisers   About     Mission        Careers   Contact



  Bronx, NY | New York Post | 17h
                                                            Home    Local        Classifieds                             Your city or ZIP code             Sign in
Homeless NYC man collared for attempted rape of girl in her bedroom
A homeless man has been arrested on charges he tried to rape a 15-year-old Bronx girl in her bedroom whil…

    7         Share



yonkerstimes.com | 8h

Drive-in Movies Come to Croton Point Park
The Croton Point Park parking lot will be transformed into a drive-in theater, presenting The Addams Family…

    Comment           Share



        Daily Voice
                                                                                                      Follow
        21h

COVID-19: New School In Westchester Goes Remote For Two Weeks After Exposure
Another school in the Hudson Valley will be closed for in-person learning for two weeks after a confirmed…

    Comment           Share



yonkerstimes.com | 8h

Lowey Remembers RBG, Comments on USSC Nominee Judge Amy Coney Barrett
Westchester Congresswoman Nita Lowey recently remembered her friend and colleague in the womens…

    1         Share



        Nyack-Piermont Patch
                                                                                                      Follow
         New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    Comment           Share



  Port Chester, NY | dailyvoice.com | 23h

COVID-19: Bar In Westchester Forced To Close Due To Multiple Violations
A bar in Westchester was forced to close due to multiple violations, some of which were related to COVID-1…

    Comment           Share



Yonkers Tribune. | 4h

Yorktown Lions Launches Home Decoration Contest
YORKTOWN, NY — October 3, 2020 — The search for the spookiest home in Yorktown began Thursday with…

    Comment           Share




Sponsored Link                                                                   Recommended by




https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-scheduled                                                                        4/5
10/4/2020                Case 1:20-cv-10959-LGS
                                              Rallies,Document        1-10
                                                       Marches For Black        Filed
                                                                         Lives Matter   12/28/20
                                                                                      Scheduled          Page 32 of 56
                                                                                                | News Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Purchase                                                                     Hartsdale
     Valhalla                                                                     Scarsdale
     Elmsford                                                                     Heathcote
     Rye Brook                                                                    Ardsley
     Harrison                                                                     Rye
     Sleepy Hollow                                                                Eastchester

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics
     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1587303958464/rallies-marches-for-black-lives-matter-scheduled                                                                   5/5
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY33  of 56
                                                                                                                 Patch


                                                                                                                             Sign up

                                                                  New York City, NY
               News Feed                               Neighbor Posts                            Classiﬁeds             Calendar


                              Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Community Corner


   Restaurant Breaks Out Bubbles For Outdoor Diners | Patch
   PM
   Maskless Protester Shuts Down COVID Update | $200 Whiskey Lounge Opens |
   Target Coming to Columbus Circle
   By Adam Nichols, Patch Staff
   Sep 25, 2020 3:48 pm ET

         Like 34      Share                                                                                                        Reply




https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                                             1/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY34  of 56
                                                                                                                 Patch
     An image of bubbles that a restaurant on the Upper West Side is using to separate customers enjoying outdoor
     dining. (Gus Saltonstall/Patch)


     Share-worthy stories from the New York City Patch network to talk about tonight.


     Upper West Side Restaurant Breaks Out Bubbles For Outdoor Diners

     Have you ever had classic French cuisine inside a plastic bubble on an Upper West Side
     sidewalk?


     Maskless Heckler Shuts Down Update On Coronavirus Spikes: Report

     A former City Council candidate screamed at health ofﬁcials in Brooklyn, forcing them to
     stop a press conference about COVID-19 upticks.



                                                                        Subscribe



     $200-A-Night Whiskey Lounge Opening In Village Penthouse

     Chef Hiroki Odo is set to offer a once a week whiskey lounge experience in a Lower
     Manhattan penthouse.


     Target At Columbus Circle Opening Next Month: Report

     The Target at Broadway between W. 61st and 62nd Streets will be opening in October,
     according to the website ILoveTheUpperWestSide.


     Why Giant Tweets Are Appearing In Bryant Park This Week

     It's part of a campaign by Twitter and the city to encourage mask-wearing during the
     pandemic.



        Thank           Reply           Share




     More from New York City
https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                               2/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY35  of 56
                                                                                                                 Patch

    Travel | 2d
    Alien Invasion Latest 2020 Threat As UFO Sightings Shoot Up
    In NY


    Schools | 9h
    NYC Principals Union Gives de Blasio 'No Conﬁdence' Vote



    Politics & Government | Sep 18
    High-Income New Yorkers To City: We're Thinking Of Leaving
    You



                                                                See more local news



     Local Events                                                                                                      + Post event

     Upcoming

      FREE, Insta-worthy Mini Photo Sessions with Shoott!
      Sun, Sep 27, 2020 at 9:00 AM
      New York City, NY




      Fhitting Room Celebrates Hispanic Heritage Month
      Sun, Sep 27, 2020 at 10:00 AM
      New York City, NY




      Free Beginners Workshop to Happy House Plants
      Sun, Sep 27, 2020 at 11:00 AM
      New York City, NY




     Featured

      JOIN US! Open House This Sunday Sept 27th Forest Hill's Gardens
      Sun, Sep 27, 2020 at 11:30 AM

https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                                        3/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY36  of 56
                                                                                                                 Patch




      INVESTORS DREAM! Open House Sunday September 27th
      Sun, Sep 27, 2020 at 11:30 AM




      FIRST OPEN HOUSE! This Sunday September 27th
      Sun, Sep 27, 2020 at 12:00 PM




      1st Open House! September 27th 1-3 PM Kew Gardens, NYC
      Sun, Sep 27, 2020 at 1:00 PM




      OPEN HOUSE! In Beautiful Forest Hills Gardens! Queens, NYC
      Sun, Sep 27, 2020 at 1:00 PM




      OPEN HOUSE!! Penthouse in Forest Hills Gardens $589,000
      Sun, Sep 27, 2020 at 1:00 PM




      Open House Great Location
      Sun, Sep 27, 2020 at 1:00 PM




      NYC High School Admissions Has Changed: Now What?
      Mon, Sep 28, 2020 at 7:00 PM




                                                                    See more events



     Neighbor Posts                                                                                             + Ask a Question

              E.Mele, Neighbor
              New York City, NY | 5h | Edited

    Hi, I’m looking to shred a few boxes of documents. Any recommendations not UPS or Staples. I want
    to be present when they shred them.
    Thank you
https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                                     4/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY37  of 56
                                                                                                                 Patch


         Thank           Reply (2)            Share


              Martha, Neighbor
              Buffalo, NY | 2d

    Full price: $1,600
    For sale 2006 Dodge Ram 1500
    Please text me only this email: Marthahigg@gmail.com
    Read more
         Thank           Reply (6)            Share


              Renee, Neighbor
              Queens, NY | 3d

    Knowledge of Suicide Warning Signs Can Save Lives
    Before the pandemic, suicide was already among the leading causes of death in the United States
    with a US Centers for Disease Control and Prevention April 2020 report showing a 25% rise in
    Read more
         Thank (1)           Reply           Share


              MDmedia, Local Business
              New York City, NY | 4d | Edited
    HOGARTH WORLDWIDE ADDS ELYSE EPSTEIN AS CHIEF OPERATING
    OFFICER, NORTH AMERICA, ELEVATES TANIA SETHI TO CHIEF PRODUCTION
    OFFICER, NORTH AMERICA
    Read more
         Thank           Reply           Share


    Local Question
              Nelly baldan, Neighbor
              New York City, NY | 4d

    How many people are bothered by the outdoors music from Kogi bar?

         Thank           Reply           Share


    Local Opinion
              Ramona F Walker, Neighbor
              New York City, NY | 5d

    I'm amazed and grateful. I 've been ﬁghting a debilitating and progressive diagnosis for the last two
    years, using NSAIDs, biologics, and on some occasions, high doses of opiate derived meds (in
    hospital) with steroid use, and the Kanna Leaf CBD tincture has replaced the need for pain meds. It's
     Read more
         Thank (1)           Reply (2)           Share
https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                               5/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY38  of 56
                                                                                                                 Patch




              Monica Nelson, Neighbor
              New York City, NY | 6d

    Please join us!
    Event Venue: Our 2020 New York City Congenital Heart Walk is virtual! Register now so you'll
    receive details on participation! All activities will be posted to our New York City Congenital Heart
     Read more
         Thank           Reply           Share


    Local Opinion
              Rudy Curtson, Neighbor
              Venice-Mar Vista, CA | 6d

    A homeless girl came knocking at my door today with my Driver's license, I had lost it somewhere
    and I wanted it back so bad. I was unable to ﬁnd it since last night. She came knocking at my door as
    an angel. But the sad part is she was asked to leave the apartment where she used to live with her
    Read more
         Thank           Reply (4)            Share


              Cheryl C, Neighbor
              New York City, NY | Sep 20

    Open House Sunday ! 12-2pm

         Thank           Reply           Share


              Tori Hoffman, Patch Staff
              New York City, NY | Sep 18

    Hey neighbors! Which local businesses have you been supporting during quarantine?

         Thank           Reply (7)           Share



                                                            See more neighbor posts



     Local Classiﬁeds                                                                                            + Post classiﬁed

    Featured Classiﬁed |              Gigs & Services | 1d
    Coaching for a Winning College Essay




https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                                      6/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY39  of 56
                                                                                                                 Patch

    Featured Classiﬁed |              Gigs & Services | 2d
    REMOTE music lessons from Berklee College of Music Grad!




    Featured Classiﬁed |               Housing | 3d
    For sale! 102 Chatham Street in Chatham, NJ




    Featured Classiﬁed |               Housing | 3d
    For Sale: Charming 19 Orchard Rd, Chatham, NJ




    Featured Classiﬁed |              For Sale | 3d
    This gorgeous 2 bedroom Co-op For SALE $537,00




    Featured Classiﬁed |               Announcement | 4d
    Honoring Funeral Directors - Our Last Responders




    Featured Classiﬁed |              Job Listing | 4d
    P/T Saturday's Only Associate

    Featured Classiﬁed |               Housing | 6d
    Custom home

    Featured Classiﬁed |              Gigs & Services | Sep 16
    Free Divorce and Family Mediation

    Featured Classiﬁed |               Housing | 5d
    NO FEE: 2700.00/mo 3 bdrm apt by Astoria Park



https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                               7/10
9/27/2020           Case 1:20-cv-10959-LGS          Document
                                  Restaurant Breaks Out              1-10 Diners
                                                        Bubbles For Outdoor Filed     12/28/20
                                                                                 | Patch PM | New YorkPage
                                                                                                      City, NY40  of 56
                                                                                                              Patch




    Featured Classiﬁed |        For Sale | 4d
    $7.99-17.99 Holiday Fabric Face Masks, Kids & Adult size




    Featured Classiﬁed |        For Sale | 11h
    Face Masks for the New Season (Made in US)




    Featured Classiﬁed |        Announcement | Sep 19
    Home with someone with memory issues? Virtual paid study starting




                                                      See more classiﬁeds




 Latest News Nearby

      1.     New York City, NY News
            New York City Weekly Weather Forecast

      2.     New York City, NY News
            5 New New York City Area Homes For Sale

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     New York City, NY News
            NYC Principals Union Gives de Blasio 'No Conﬁdence' Vote

      5.     New York City, NY News
            Amber Alert Issued For 3 Brooklyn Children Missing With Mother




                                                      Find out what’s happening in your
                                                                          it         th P t h
https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                            8/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY41  of 56
                                                                                                                 Patch
                                                          community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Central Park
  Upper West Side
  Upper East Side
  Midtown-Hell's Kitchen
  Harlem
  Astoria-Long Island City
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                               9/10
9/27/2020              Case 1:20-cv-10959-LGS          Document
                                     Restaurant Breaks Out              1-10 Diners
                                                           Bubbles For Outdoor Filed     12/28/20
                                                                                    | Patch PM | New YorkPage
                                                                                                         City, NY42  of 56
                                                                                                                 Patch
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/new-york-city/restaurant-breaks-out-bubbles-outdoor-diners-patch-pm                               10/10
9/27/2020              Case 1:20-cv-10959-LGS        Document
                                         Restaurant Breaks Out Bubbles1-10     Filed
                                                                       For Outdoor     12/28/20
                                                                                   Diners                Page
                                                                                          | Patch PM | News Break 43 of 56

       Download News Break APP   |       Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                         Home      Local        Classifieds                          Your city or ZIP code                  Sign in



News Break                 New York State                New York           Restaurant Breaks Out Bubbles For Outdoo...


Restaurant Breaks Out Bubbles For Outdoor Diners |
Patch PM
      New York City Patch
                                     Follow
      2d




                                                                                                                        Trending People

                                                                                                                                    Donald Trump
                                                                                                                                    Donald John Trump is the 45th
                                                                                                                                    President of the United States, in…

                                                                                                                                    Joe Biden
                                                                                                                                    Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                    is an American politician who is…

                                                                                                                                    Chuck Schumer
                                                                                                                                    Charles Ellis Schumer (; born
                                                                                                                                    November 23, 1950) is an…

                                                                                                                                    Mitch Mcconnell
                                                                                                                                    Mitch McConnell is a US
                                                                                                                                    Republican senator who has bee…

                                                                                                                                    Joe Montana
Maskless Protester Shuts Down COVID Update | $200 Whiskey Lounge Opens |                                                            A football enthusiast from a
Target Coming to Columbus Circle. Share-worthy stories from the New York City                                                       young age, Joe Montana, started…

Patch network to talk about tonight. Have you ever had classic French cuisine inside a
plastic bubble on an Upper West Side sidewalk?. A former City...
                                                                                                                      Trending News
  Restaurant      Columbus Circle        Lower Manhattan        Lounge       Bubble


  Broadway Theatre         Upper West Side       City Council    Brooklyn      Twitter      Diners


  Classic French Cuisine       Plastic       October




                                               Read Full Story
                                                                                                                       Golden State News Break | 9h



Sponsored Stories                                                                                                     Report: NFL legend Joe
                                                                                Recommended by                        Montana thwarts
                                                                                                                      kidnapping of grandchild
                                                                                                                            2899        1662       Share




https://www.newsbreak.com/news/2070022788063/restaurant-breaks-out-bubbles-for-outdoor-diners-patch-pm                                                                  1/3
9/27/2020              Case 1:20-cv-10959-LGS        Document
                                         Restaurant Breaks Out Bubbles1-10     Filed
                                                                       For Outdoor     12/28/20
                                                                                   Diners                Page
                                                                                          | Patch PM | News Break 44 of 56
                                                                                                                          The Hill | 13h
       Download News Break APP   |      Add to Chrome                                   Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home        Local       Classifieds                              Dwayne Johnson backs
                                                                                                                         Your city or ZIP code Sign in
                                                                                                                         Biden in first public
                                                                                                                         presidential endorsement
Comments / 0
                                                                                                                             458        1615       Share

                                       Sign in     to post a message

                                                                                                                         New York, NY Newsletter

Published by
      New York City Patch                                                                            Follow                 We will send daily local briefing to
                                                                                                                            your mailbox.
New York City Weekly Weather Forecast
NEW YORK CITY, NY — Here's a look at the week-ahead weather, as reported by Darksky. Overcast throughout
                                                                                                                              Email Address
the day. Mostly cloudy throughout the day. Rain starting in the afternoon. High 75, low 69. Chance of rain:…

    Comment        Share
                                                                                                                                              Subscribe


5 New New York City Area Homes For Sale
NEW YORK CITY, NY — Looking for a new home, and want to get a better understanding of what's available                   Paid Content                      by
near you? Perhaps you could use some assistance in your search? With our weekly list of new properties in…

    Comment        Share




Related
                                                                                Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                  Recommended by




https://www.newsbreak.com/news/2070022788063/restaurant-breaks-out-bubbles-for-outdoor-diners-patch-pm                                                                    2/3
9/27/2020                Case 1:20-cv-10959-LGS        Document
                                           Restaurant Breaks Out Bubbles1-10     Filed
                                                                         For Outdoor     12/28/20
                                                                                     Diners                Page
                                                                                            | Patch PM | News Break 45 of 56

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories
     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities
     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/2070022788063/restaurant-breaks-out-bubbles-for-outdoor-diners-patch-pm                                                          3/3
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 46 of 56


                                                                                                                           Sign up

                                                                Upper East Side, NY
              News Feed                               Neighbor Posts                               Classiﬁeds         Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Health & Fitness
   Shared from New York City, NY

   See Pandemic's Toll 6 Months After NYC's 1st Coronavirus
   Case
   Roughly 24,000 New Yorkers have died and 231,000 have been infected since the
   ﬁrst conﬁrmed COVID-19 case on March 1.
   By Matt Troutman, Patch Staff
   Sep 4, 2020 12:59 pm ET | Updated Sep 4, 2020 1:04 pm ET

         Like 207      Share                                                                                               Replies (6)




https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                                1/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 47 of 56




     Roughly 24,000 New Yorkers have died and 231,000 have been infected since the ﬁrst conﬁrmed COVID-19 case
     on March 1. (Matt Troutman/Patch)


     NEW YORK CITY — Empty streets. Shuttered restaurants and theaters. Mass
     unemployment. Masks everywhere. Overﬂowing hospitals. Trailers full of bodies.
     Roughly 24,000 dead and a new normal emerging.


     All that and more came to pass in the six months since the ﬁrst conﬁrmed COVID-19
     case was found in New York City.


     It's almost cliché to point out there's a person and story behind every coronavirus
     statistic — a beloved local bakery owner whose community couldn't be by his bedside as
     he died; a nurse who celebrated his birthday with his family behind a glass door so they
     wouldn't get sick; the overwhelmed staff at a Queens hospital where the city's COVID-19
     wave ﬁrst crashed.


https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  2/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 48 of 56


                                                                       Subscribe



     But numbers tell a story too — one that shows how quickly the pandemic struck and
     reshaped New York City.


     The First Case


     A 39-year-old health care worker who recently traveled to Iran became the ﬁrst
     conﬁrmed COVID-19 case in New York City.


     It was March 1.


     New York City's publicly-available coronavirus data shows the number of positive
     coronavirus tests grew at an alarming rate. By March 13, the positive tests surpassed
     1,000 and within days of that schools, restaurants and more were shut down.


     When the state's "PAUSE" stay-at-home order went into effect on March 22, there were
     24,000 positive cases, according to the city's data.


     More than 200 people had already died.


     The First Death


     March 11 — that's the ﬁrst entry on New York City's ofﬁcial coronavirus death tally. It's
     a single recorded death, marked under the "conﬁrmed" column.


     Then two days passed without a single conﬁrmed or even "probable" coronavirus death
     in the city, according to the data.


     The respite didn't last.


     Deaths did nothing but climb every day from March 14 — when there were three deaths
     — until they peaked April 8.


     On that, the single-worst day of the pandemic in New York City, 813 people died from
     the virus, data shows.

https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  3/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 49 of 56

     Gov. Andrew Cuomo, who held daily coronavirus brieﬁngs as the virus ravaged the city,
     labeled the time the peak of the state's coronavirus "mountain."


     "Doing this once in life is enough," Cuomo said during a later brieﬁng in which he
     unveiled a scale model of New York's curve sculpted into a literal representation of a
     mountain. "We don't need to climb another mountain."


     The Epicenter


     On March 20, Mayor Bill de Blasio declared New York City the nation's "epicenter" of the
     coronavirus crisis.


     It took days after that for the city to publicly release data showing the virus' toll on
     individual boroughs and neighborhoods.


     When ofﬁcials ﬁnally did on April 1, an almost unbelievable twist of irony emerged —
     the ZIP code covering Corona, Queens had the most positive tests in city with 947.


     That's right, Corona was the epicenter of the coronavirus epicenter.


     The 11368 ZIP Code covering Corona still has the most positive tests in the city, as well as
     deaths, according to data.


     Here are the top 10 ZIP codes and neighborhoods for positive tests, as of Sept. 3:


            1. 11368 — Corona/North Corona — 5,114 cases


            2. 10467 — Allerton/Norwood/Pelham Parkway/Williamsbridge —3,855 cases


            3. 11373 — Elmhurst — 3,532 cases


            4. 11219 — Borough Park — 3,348 cases


            5. 10469 — Allerton/Baychester/Pelham Gardens/Williamsbridge — 3,263 cases


            6. 10468 — Fordham/Kingsbridge/University Heights — 3,155 cases


            7. 11236 — Canarsie — 3,020 cases

https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  4/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 50 of 56

            8. 10314 — Bloomﬁeld/Freshkills Park — 2,927 cases


            9. 10456 — Claremont/Morrisania — 2,877 cases


         10. 11372 — Jackson Heights — 2,829 cases


     The ZIP codes with the most deaths are slightly different:


            1. 11368 — Corona/North Corona — 446 deaths


            2. 11691 — Edgemere/Far Rockaway — 374 deaths


            3. 10469 — Allerton/Baychester/Pelham Gardens/Williamsbridge — 366 deaths


            4. 10467 — Allerton/Norwood/Pelham Parkway/Williamsbridge — 329 deaths


            5. 11226 — Flatbush/Prospect Lefferts Gardens — 301 deaths


            6. 11235 — Brighton Beach/Manhattan Beach/Sheepshead Bay — 301 deaths


            7. 11236 — Canarsie — 300 deaths


            8. 11354 — Flushing/Murray Hill — 300 deaths


            9. 11373 — Elmhurst — 297 deaths


         10. 10456 — Claremont/Morrisania — 293 deaths


     The Toll After Six Months


     De Blasio's recent Thursday brieﬁng on the city's daily coronavirus numbers shows how
     much the situation has improved.


     The city's positive test rate —which hit as high as 71.25 percent at its peak— now stands
     at 0.8 percent, de Blasio said.


     Its rolling seven-day average of new coronavirus cases was 253, below the 500-case
     threshold city health ofﬁcials set as a warning sign, he said.


https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  5/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 51 of 56

     There were 84 people admitted to the hospital for coronavirus symptoms, also below a
     200 red line, he said.


     And city ofﬁcials didn't count a single death on Wednesday, the last day for which data
     was available when this story was written. That number could be revised, but the city
     hasn't had a day in which COVID-19 deaths reached above 10 since July.


     The city's six-month toll stands at roughly 24,000 deaths, 57,000 hospitalizations and
     231,000 total cases.



        Thank           Reply (6)           Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                    Find out what’s happening in your
                                                       community on the Patch app




https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  6/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 52 of 56




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden

  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  W      th
https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  7/8
9/27/2020              Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's            1-10
                                                         Toll 6 Months        Filed
                                                                       After NYC's     12/28/20
                                                                                   1st Coronavirus Case Page
                                                                                                        | Patch 53 of 56
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h8dqc/6-months-coronavirus-data-shows-pandemics-toll-nyc                  8/8
9/27/2020                 Case 1:20-cv-10959-LGS      Document
                                           See Pandemic's               1-10
                                                          Toll 6 Months After    Filed
                                                                              NYC's        12/28/20
                                                                                    1st Coronavirus         Page
                                                                                                    Case | News Break54 of 56

         Download News Break APP   |        Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                            Home        Local       Classifieds                         Your city or ZIP code                  Sign in



News Break                 New York State                    New York           See Pandemic's Toll 6 Months After NYC's...


See Pandemic's Toll 6 Months After NYC's 1st
Coronavirus Case
        Upper East Side Patch
                                           Follow
        23d




                                                                                                                           Trending People

                                                                                                                                       Donald Trump
                                                                                                                                       Donald John Trump is the 45th
                                                                                                                                       President of the United States, in…

                                                                                                                                       Joe Biden
                                                                                                                                       Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                       is an American politician who is…

                                                                                                                                       Chuck Schumer
                                                                                                                                       Charles Ellis Schumer (; born
                                                                                                                                       November 23, 1950) is an…

                                                                                                                                       Mitch Mcconnell
                                                                                                                                       Mitch McConnell is a US
                                                                                                                                       Republican senator who has bee…

                                                                                                                                       Joe Montana
NEW YORK CITY — Empty streets. Shuttered restaurants and theaters. Mass                                                                A football enthusiast from a
unemployment. Masks everywhere. Overflowing hospitals. Trailers full of bodies.                                                        young age, Joe Montana, started…

Roughly 24,000 dead and a new normal emerging. All that and more came to pass in
the six months since the first confirmed COVID-19 case was found in New York...
                                                                                                                         Trending News
  Coronavirus Disease 2019             Queens       COVID-19 Pandemic       July      ET Replies


  Coronavirus Symptoms         Positive Coronavirus Tests          Daily Coronavirus Briefings


  COVID-19 Deaths         Theaters         Hospitals        Edgemere/Far Rockaway       Empty Streets




                                                                                                                          Golden State News Break | 9h
Bill De Blasio   Andrew
                 Cuomo
                                                                                                                         Report: NFL legend Joe
                                                                                                                         Montana thwarts
                                                 Read Full Story
                                                                                                                         kidnapping of grandchild
                                                                                                                               2900        1665       Share
Sponsored Stories
                                                                                    Recommended by




https://www.newsbreak.com/news/2055358223338/see-pandemics-toll-6-months-after-nycs-1st-coronavirus-case                                                                   1/3
9/27/2020               Case 1:20-cv-10959-LGS      Document
                                         See Pandemic's               1-10
                                                        Toll 6 Months After    Filed
                                                                            NYC's        12/28/20
                                                                                  1st Coronavirus         Page
                                                                                                  Case | News Break55 of 56
                                                                                                                           The Hill | 13h
       Download News Break APP   |      Add to Chrome                                    Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home         Local       Classifieds                              Dwayne Johnson backs
                                                                                                                          Your city or ZIP code Sign in
                                                                                                                          Biden in first public
                                                                                                                          presidential endorsement
                                                                                                                              460        1637       Share




                                                                                                                          New York, NY Newsletter
Comments / 0

                                        Sign in     to post a message

                                                                                                                             We will send daily local briefing to
                                                                                                                             your mailbox.
Published by
                                                                                                                               Email Address

      Upper East Side Patch                                                                           Follow
                                                                                                                                               Subscribe
Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…
                                                                                                                          Paid Content                      by
    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                   Recommended by


https://www.newsbreak.com/news/2055358223338/see-pandemics-toll-6-months-after-nycs-1st-coronavirus-case                                                                   2/3
9/27/2020                Case 1:20-cv-10959-LGS      Document
                                          See Pandemic's               1-10
                                                         Toll 6 Months After    Filed
                                                                             NYC's        12/28/20
                                                                                   1st Coronavirus         Page
                                                                                                   Case | News Break56 of 56

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Chelsea
     Newport                                                                      Hoboken
     Weehawken                                                                    Long Island City
     Jersey City                                                                  Brooklyn
     West New York                                                                Manhattan
     Yorkville                                                                    Sunnyside

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News
     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/2055358223338/see-pandemics-toll-6-months-after-nycs-1st-coronavirus-case                                                        3/3
